Citation Nr: 0204454	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-14 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a deviated nasal 
septum.  

3.  Entitlement to service connection for teeth problems.  

4.  Entitlement to service connection for a bilateral elbow 
disorder as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for a bilateral knee 
disorder as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for a bilateral 
shoulder disability as a manifestation of an undiagnosed 
illness.  

7.  Entitlement to service connection for bleeding gums as a 
manifestation of an undiagnosed illness.  

(The issue of entitlement to service connection for allergic 
rhinitis, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1976 and from September 1990 to July 1991.  He served 
in Southwest Asia from October 1990 to June 1991.  The record 
also shows that the veteran had service with the Army 
Reserves between 1977 and 1996.  

This appeal arises out of a July 1999 rating action entered 
by the Jackson, MS, regional office (RO) of the Department of 
Veterans Affairs (VA).  The matter was perfected for appeal 
in July 2000, and in November 2000, a hearing at which the 
veteran testified was conducted at the RO.  The case was 
subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  

In addition to the foregoing, the Board observes that at the 
hearing conducted in November 2000, the veteran sought to 
reopen his claims for service connection for post traumatic 
stress disorder, and for a back disability.  These matters 
have not been addressed by the RO and since they are not 
inextricably intertwined with the issues on appeal, they are 
not properly before the Board at this time.  Accordingly, 
they are referred to the RO for appropriate action.  

Further, it should be noted that the Board is undertaking 
additional development with respect to the claim for service 
connection for allergic rhinitis pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the claims 
addressed herein has been obtained by the RO.  

2.  Hypertension was first diagnosed more than one year after 
the veteran's discharge from active service, and it has not 
been medically linked to service.  

3.  The veteran's deviated nasal septum was caused by a nose 
fracture that occurred when the veteran was a child prior to 
service, and it did not become worse during service.  

4.  With the exception of the veteran's non-replaceable 
missing teeth number 17 and 32, his current teeth problems 
are manifestations of disabilities for which service 
connection for compensation purposes is precluded. 

5.  The veteran's teeth numbered 17 and 32 were first shown 
to be missing in the 1980's, after his first period of active 
service, and prior to his active duty service in the Gulf 
War.   

6.  The veteran had a complete dental examination within 90 
days of his discharge from active service during the Gulf 
War; he has neither claimed nor shown that his dental 
condition is due to a combat wound, service trauma, or 
prisoner of war experiences; it is not aggravating disability 
from an associated service-connected condition; the veteran 
is not rated at 100 percent for service-connected 
disabilities or entitled to the 100 percent rate by reason of 
individual unemployability; and no dental condition is 
complicating a medical condition currently under treatment, 
and the veteran is not in a Rehabilitation Program or seeking 
a retroactive award.  

7.  The evidence fails to show the current presence of any 
bilateral elbow disability.  

8.  Any current bilateral knee disorder is not manifested to 
a degree of disability of 10 percent or more.

9.  Any current bilateral shoulder disability is not 
manifested to a degree of disability of 10 percent or more. 

10.  The veteran's bleeding gums have not been attributed to 
an unknown clinical diagnosis.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  A deviated nasal septum was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  A dental condition, including one that would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.   
38 U.S.C.A. §§ 1101, 1110, 1131, 1712, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

4.  The criteria to establish service connection for a 
bilateral elbow disorder as a manifestation of an undiagnosed 
are not met.  38 U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 
3.317 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

5.  The criteria to establish service connection for a 
bilateral knee disability as a manifestation of an 
undiagnosed are not met. 38 U.S.C.A. §§ 1117, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.317 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

6.  The criteria to establish service connection for a 
bilateral shoulder disability as a manifestation of an 
undiagnosed are not met. 38 U.S.C.A. §§ 1117, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 
C.F.R. § 3.317 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

7.  The criteria to establish service connection for bleeding 
gums as a manifestation of an undiagnosed are not met. 38 
U.S.C.A. §§ 1117, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.317 (2001), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  The Board finds that with 
respect to the claims addressed herein, the veteran was 
notified of the evidence required to grant his claims by the 
July 1999 rating decision, the March 2000 statement of the 
case, and the January 2001 supplemental statement of the 
case.  The discussion therein adequately informed the veteran 
of the information and evidence needed to substantiate his 
claims, thereby meeting the notification requirements of the 
VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  The necessary 
evidence, to include the service medical records, relevant VA 
clinical reports, and reports of examinations conducted for 
VA purposes, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  As such, the Board finds that the 
development requirements of the VCAA also have been met.  

Under these circumstances, it may be concluded that the 
notice obligations of VA and its duty to assist have been 
satisfied in this case, and that the Board may proceed to 
address the merits of the veteran's claims that are the 
subject of this decision.  


Hypertension

At his hearing conducted in November 2000, the veteran 
explained that he was first diagnosed with hypertension a 
couple years after his return from Saudi Arabia, which was in 
June 1991.  He did not explain, however, why he thought this 
entitled him to service connection benefits for that 
disability.  Apparently, because he was diagnosed with the 
disability after his service, he considered his military 
service to be implicated in its onset.  

Clearly, the veteran's apparent theory of entitlement is not 
a basis for an award of service connected disability 
benefits.  The fact that one event follows another in no way 
establishes that the first caused the second.  Applicable 
criteria provide that service connection may be granted for 
disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Also service connection for 
hypertension may be presumed if it became manifest to a 
degree of 10 percent disabling during the veteran's first 
year after separation from service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § § 3.307, 3.309.  For the 
veteran to prevail on his claim, the evidence must satisfy 
one of these criteria.

The record reflects that, consistent with the veteran's 
testimony, hypertension was not shown in any medical record 
until several years after the veteran's service during the 
Gulf War.  Indeed, it was not diagnosed when the veteran was 
examined as part of the Persian Gulf Registry in 1994, and it 
first appears in the medical records associated with the 
claims file in 1997.  At the same time, however, none of the 
medical evidence on which this diagnosis is entered reflects 
that it was considered by any medical professional to be 
linked to the veteran's military service.  

Absent evidence reflecting the presence of hypertension in 
service, or to a degree of 10 percent disabling within one 
year of service, or that it is otherwise linked to service, a 
basis upon which to establish service connection for 
hypertension has not been presented.  Under these 
circumstances, the veteran's claim for service connection 
must be denied.  

In reaching this decision, the Board notes that, in November 
2000, the veteran testified that it was a private physician 
who actually first diagnosed hypertension "about a couple 
years after I returned home from Saudi."  At the same time, 
it is observed that the records of this private physician 
have not been associated with the claims file.  In many 
instances, the Board would delay a decision in a case where 
records of treatment of the disability at issue have not been 
obtained, in order to attempt to secure copies of those 
treatment records.  Since it is the veteran's position, 
however, that the diagnosis of hypertension made by this 
physician occurred more than one year after service and the 
veteran has not indicated in any way that this physician 
believed hypertension was linked to service, a delay of a 
final decision on this issue is not necessary.  This is 
because, even assuming what the veteran reports is true, 
these records would not show that the criteria for 
establishing service connection for hypertension have been 
met.  Thus, no useful purpose would be served by attempting 
to obtain the records of this private physician.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).


Deviated Nasal Septum

Regarding the claim concerning a deviated nasal septum, the 
Board notes that at his November 2000 hearing, the veteran 
clarified his contentions regarding this matter.  Apparently, 
rather than seeking benefits for a deviated nasal septum per 
se, the veteran simply seeks benefits for the disability he 
believes is responsible for the nasal congestion he has 
experienced since his Gulf War service.  Nevertheless, since 
an appeal has been perfected regarding a deviated nasal 
septum, it is necessary for the Board to consider it.  

A review of the record shows that when the veteran was 
examined in connection with his discharge from service in 
1976, it was noted that he had broken his nose in childhood.  
No specific disability with respect to this event was noted, 
however, and it was not until a quadrennial examination was 
conducted in July 1992, in connection with the veteran's 
service in the Army Reserves, that the presence of a deviated 
nasal septum was specifically described.  This, however, was 
attributed to the veteran's nose fracture.  

Although the report of a general medical examination 
conducted for VA purposes in December 1998 includes the 
veteran's reported history of a broken nose in childhood, the 
presence of a deviated nasal septum is not again mentioned in 
any medical records until it was noted in VA outpatient 
treatment records dated in August 2000.  At the hearing 
conducted in November 2000, the veteran again advised that he 
fractured his nose as a child and was simply seeking benefits 
for the sinus and breathing problems that he began to 
experience during the Gulf War.  

Under the foregoing circumstances, it may be concluded that 
the veteran does indeed have a deviated nasal septum.  It may 
also be concluded that the veteran fractured his nose prior 
to service.  This being the only time the record shows the 
veteran fractured his nose, and with the evidence also 
showing that the deviated septum was caused by a fracture, 
there is no basis for concluding that the veteran's deviated 
nasal septum was incurred during service.  Likewise, since 
there is no evidence that the deviated nasal septum became 
more pronounced or increased in severity during service, 
there is also no basis for concluding that it was aggravated 
by service.  Accordingly, service connection for a deviated 
nasal septum is not established, and the veteran's appeal in 
this regard is denied. 


Teeth Problems 

The veteran's claim in this regard is somewhat vague.  He 
apparently has noticed a deterioration in the health of his 
teeth since his service in the Gulf War, and in view of this 
he seeks VA benefits.  

The record reflects that there is very little in the way of 
evidence relating to the veteran's teeth in his service 
medical records.  During his first period of active service 
in the 1970's, it was simply noted that tooth number 10 was 
missing.  During the long interval between his periods of 
active service, while with the Army Reserves, records dated 
in June 1979 reflect that the veteran complained of toothache 
and inquired about crowns for teeth numbered 8 and 9.  (Later 
records, i.e., a 1984 quadrennial examination report, show 
that these two teeth and tooth number 7 were actually missing 
and that the veteran's 4 front teeth, numbers 7 through 10, 
had been replaced by dentures.)  In any event, the 1979 
record does not reflect what, if any, treatment was provided 
on this occasion, although the veteran was apparently 
returned to duty.  In June 1983, the veteran again was noted 
to complain of a toothache, but as with the previously noted 
complaint, the record does not reflect that any specific 
treatment was given or diagnoses made.  It does show, however 
that the veteran returned to duty.  Another quadrennial 
examination report dated in November 1988, reflects that 
teeth numbered 1, 17 and 32 were missing.  

Thereafter, the record shows that during the veteran's period 
of Gulf War service, he had some dental treatment prior to 
his deployment to Saudi Arabia.  This apparently included 
cleaning and the removal of a tooth.  The record, (i.e., the 
veteran's Certificate of Discharge) also shows that the 
veteran was provided a complete dental examination and all 
appropriate dental services and treatment within 90 days 
prior to his separation from this period of service.  The 
first post service dental record is the report of an 
examination conducted in connection with the veteran's Gulf 
War registry, dated in April 1994.  This shows that the 
veteran simply needed routine dental care and improved oral 
hygiene.  

The veteran underwent another dental and oral examination for 
VA purposes in December 1998.  This is the most recent 
relevant report of record, and it reveals that the veteran's 
"periodontal conditions elicited general symptomatology of 
poor oral hygiene."  There also was heavy generalized plaque 
accumulation, moderate calculus accumulation, generalized 
bleeding upon periodontal probing, generalized carious 
dentition, and generalized gingival erythema following the 
exact contours of the veteran's maxillary removable partial 
denture.  Other findings included the identification of a 
number of replaceable missing teeth, (two non-replaceable 
missing teeth, corresponding to those noted as missing as far 
back as 1988), some restorable teeth, and some non-restorable 
teeth.  

As with any disorder, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Moreover, service connection may be granted for 
dental disease, or injury of individual teeth or periodontal 
tissues shown to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(b).  At the same time, however, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  
Further, calculus, acute periodontal disease, third molars, 
and impacted or malposed teeth, and other developmental 
defects will not even be service connected for treatment 
purposes.  38 C.F.R. § 3.381(e).  (Third molars may be 
service connected if disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma.  Similarly, 
developmentally defective teeth may be service connected if 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).)  

For purposes of establishing service connection for dental 
treatment purposes, various categories of eligibility exist.  
Each category, or class, has its own eligibility criteria.  
These classes and the essentials of their eligibility 
criteria are as follows:  

Class I.  Treatment provided for those with a compensable 
service connected dental disability.  

Class II.  Treatment provided for a one time correction for 
those with a non-compensable service connected dental 
disability in existence at the time of discharge from 
service, but only if the veteran served during the Gulf War 
90 days or more, or for any other period of service, served 
for 180 days or more; applied for treatment within 90 days 
after discharge; has a discharge certificate that does not 
show receipt of a dental examination within 90 days prior to 
service; and a VA dental examination is completed within 6 
months after discharge, unless the examination is delayed 
through no fault of the veteran.  

Class IIa.  Treatment for those with a non-compensable 
service connected dental disability due to combat or trauma.  

Class IIb.  Treatment for those with a non-compensable 
service connected dental disability, who were prisoners of 
war for less than 90 days.  

Class IIc.  Treatment for those with a non-compensable 
service connected dental disability, who were prisoners of 
war for 90 days or more.  

Class IIR.  Retroactive award for treatment, but the claim 
for this benefit must have been made within one year of April 
1983.  

Class III.  Treatment for those with a dental condition 
aggravating an associated service connected disability.  

Class IV.  Treatment for those rated 100 percent disabled or 
totally disabled due to individual unemployability.  

Class V.  Treatment for those participating in a 
rehabilitation program.  

Class VI.  Treatment for those with a dental condition 
complicating other medical conditions under current 
treatment.  See 38 C.F.R. § 17.161.  

[Regarding the criteria for establishing service connection 
for a dental condition, the Board is aware that the criteria 
changed somewhat during the pendency of the veteran's appeal, 
(June 1999).  The essence of this change, however, was only 
to move the list of dental conditions which could be service 
connected solely for treatment purposes from their location 
in 38 C.F.R. § 4.149 (1998), to where they may be currently 
found in 38 C.F.R. § 3.381.  Effective prior to June 1999, 
38 C.F.R. § 4.149 provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.]  

What is evident from the foregoing is that the veteran's 
present dental conditions are considered by those examining 
him to have been brought on by his poor dental hygiene, and 
essentially consist of those conditions for which service 
connection for compensation purposes may not be granted in 
any event.  (The exception, of course, is the veteran's two 
non-replaceable missing teeth, but this condition is clearly 
shown to have developed in the 1980's, between the veteran's 
periods of active service.  The condition not having been 
incurred in or aggravated by service, it therefore, does not 
satisfy the criteria that must be met to establish service 
connection.) 

As to any entitlement to service connection for treatment 
purposes, the veteran's claim in this regard must also be 
denied, since, even if any of his dental conditions were 
service connected, the veteran does not otherwise meet the 
treatment eligibility criteria under any of the 
categories/classes set forth above.  As noted, the veteran's 
conditions are noncompensable, and thus there would be no 
Class I eligibility.  Moreover, the veteran is not eligible 
for Class II treatment since he was provided a complete 
dental examination within 90 days of his discharge from 
service, and he did not apply for treatment within 90 days 
after discharge.  Furthermore, it is neither claimed nor 
shown that any dental condition was due to a combat wound, 
other service trauma, or prisoner of war experiences, as 
required for Class II(a), Class II(b), and Class II(c) 
treatment.  Neither is it claimed nor shown that the 
veteran's dental condition is aggravating any disability from 
an associated service-connected condition, that he is rated 
at 100 percent for service-connected disabilities, that he is 
entitled to the 100 percent rate by reason of individual 
unemployability, or that a dental condition is complicating 
other medical conditions currently under treatment.  Thus, 
the veteran does not satisfy the criteria for Class III, 
Class IV, or Class VI treatment.  Likewise, the veteran is 
not participating in a Rehabilitation Program as would 
qualify him for Class V treatment, and the Class IIR 
retroactive award is inapplicable.  

Under the foregoing circumstances, the Board must conclude 
that a basis upon which to establish service connection for 
teeth problems has not been presented, and the veteran's 
appeal in this regard is denied.  

In addition to the foregoing, the Board notes that for 
reasons not clear in the record, the RO also considered this 
aspect of the veteran's appeal under the provisions of 
38 U.S.C.A. § 1117, as if his dental conditions were 
manifestations of an undiagnosed illness.  As indicated 
above, the veteran's dental condition is not rooted in any 
unknown illness, but has been attributed simply to poor 
dental hygiene.  Thus, a fundamental criterion for an award 
of benefits under this law has not been met, and any appeal 
contemplating benefits under this theory of entitlement must 
be denied.  


Bilateral Elbow Disorder as a Manifestation of an Undiagnosed 
Illness

A review of the evidence reflects that in June 1981, the 
veteran was seen for treatment of a right elbow abrasion 
following an automobile accident that apparently occurred 
while he was undergoing training in the Army Reserves.  No 
subsequent medical record includes any mention of elbow 
problems until the veteran was examined in connection with 
the Gulf War Registry that was conducted in April 1994.  This 
revealed that the veteran complained of swelling of the 
elbows with arthralgia.  X-rays of the elbows, however, were 
interpreted as normal, and the diagnosis entered was simply 
elbow arthralgia.  Thereafter, the veteran makes no further 
mention of any elbow complaints, including when he underwent 
an orthopedic examination in December 1998 and in the 
testimony he provided at the hearing conducted in November 
2000.  

The general criteria for establishing service connection has 
been already set forth in this decision.  With the enactment 
of the Persian Gulf War Veterans' Benefits Act, title I of 
Public Law No. 103-446 (Nov. 2, 1994), a new section 1117 was 
added to title 38, United States Code.  That statute, 
codified at 38 U.S.C.A. § 1117, authorizes VA to compensate 
any Persian Gulf War veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that 
such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2001; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(3) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; 
(3) Headache; (4) Muscle pain; (5) Joint pain; (6) 
Neurologic signs or symptoms; (7) 
Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or 
lower); (9) Sleep disturbances; (10) 
Gastrointestinal signs or symptoms; (11) 
Cardiovascular signs or symptoms; (12) Abnormal 
weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this 
section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air 
service in the Southwest Asia theater of operations 
during the Persian Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (2001).

Under the foregoing factual circumstances described above, it 
is the Board's conclusion that the evidence fails to 
establish that the veteran currently has an elbow disability.  
One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability.  Although a 
specific diagnosis of a known clinical entity is not required 
to establish benefits under the specific law and regulations 
regarding those who served in Southwest Asia during the Gulf 
War, the evidence must nevertheless reflect the current 
presence of some impairment or chronic disability.  Here, the 
veteran has not identified any source from which records 
could be obtained showing either a current known clinical 
diagnosis of elbow disability, or any current chronic 
disability of the elbow.  Although the veteran at one time 
asserted that he had elbow disability, his assertion does not 
constitute competent medical evidence of a known disease 
entity, and he has long since stopped complaining of any 
elbow impairment.  Simply stated, the information and 
evidence of record in this case fails to show that the 
veteran has the disability (elbow disorder) for which service 
connection is sought.  In the absence of evidence reflecting 
the current presence of the claimed disability, the appeal in 
this regard is denied.


Bilateral Knee Disorder as a Manifestation of an Undiagnosed 
Illness 

A review of the record shows that in June 1981, the veteran 
was treated for abrasions of both knees following an 
automobile accident.  Early the next month, the veteran was 
seen for complaints that included left knee pain.  No 
specific diagnosis was entered, however, other than that he 
had a sore left leg.  

Thereafter, there is no further record of knee complaints 
until the 1994 Gulf War examination, at which time the 
veteran complained of swelling of the knees with arthralgia.  
Flexion of the right knee was to 123 degrees, with extension 
to 0 degrees.  Flexion of the left knee was to 125 degrees 
with extension to 0 degrees. (Normal range of motion is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. Part 
IV, Plate II.)  X-rays of the knees were interpreted as 
normal and the diagnosis was arthralgia of the knees.  

When examined in August 1997, the veteran gave a history of 
occasional left and right knee swelling and pain during the 
last 1 1/2 to 2 years.  X-rays of the knees in August 1997 were 
interpreted as normal, and ranges of motion of the knees were 
also described as normal.  Physical inspection revealed no 
tenderness, no swelling, no warmth, and no instability.  
Rotation was also described as normal, although there was 
mild crepitations on the left knee noted.  The veteran also 
was able to walk on his toes and heels without any 
difficulty, and the examiner concluded that this was a normal 
examination of both knees.  He allowed, however, that the 
crepitations might be indicative of early degenerative 
changes.  

Examination conducted for VA purposes in December 1998 
revealed that the veteran complained that his knees had a 
'tight and achy' feeling, and that he was unable to remain in 
a squatting position for prolonged periods of time.  
Examination revealed that the knees were symmetrical with 
full extension and flexion to 145 degrees.  There also was no 
swelling, effusion, quadriceps atrophy, retropatellar 
crepitation, patellar instability or ligamentous instability.  
X-rays were interpreted by the examiner as showing no 
narrowing of the articular cartilage, osteophyte formation, 
subchondral sclerosis or loose bodies. 

The diagnostic impression was as follows: 

On physical and x-ray examination I can find no 
objective evidence of organic pathology to explain 
this patient's symptoms.  

August 2000 VA outpatient treatment records show complaints 
of right knee pain on range of motion, but that there was no 
redness, no erythema, no swelling, or tenderness.  X-rays 
were interpreted as showing no gross osseous or joint 
abnormality and the veteran was instructed to continue use of 
ibuprofen as needed for the pain.  

The foregoing record shows that the veteran voiced bilateral 
knee complaints in 1994, 1997, and 1998, but that in more 
recent records his complaints were limited to the right knee.  
There is thus some question as to whether the veteran 
continues to have bilateral knee problems.  Assuming that he 
does, and that his complaints are unrelated to a known 
clinical entity, (e.g. degenerative changes), it still must 
be shown for purposes of establishing service connection for 
disability as a manifestation of an undiagnosed illness that 
this knee disability is manifest to a degree of 10 percent or 
more.  

In evaluating knee impairment for VA purposes, a compensable 
evaluation requires evidence of at least one of the 
following: ankylosis; slight subluxation or lateral 
instability; frequent episodes of locking, pain and effusion 
into the joint; symptomatic removal of semilunar cartilage; 
limitation of flexion of the leg to 45 degrees; limitation of 
extension of the leg to 10 degrees; malunion or nonunion of 
the tibia/fibula, or acquired traumatic genu recurvatum.  
(See Diagnostic Codes 5256, 5257, 4258, 5259, 5260, 5261, 
5262, 5263.)  Clearly, none of the foregoing impairments have 
been demonstrated in the record before the Board.  The 
complaint which comes nearest to satisfying the criteria for 
a compensable evaluation would be the knee swelling which 
arguably could be interpreted as an effusion into the joint.  
Any such effusion, however, would have to occur frequently to 
be considered 10 percent disabling under Diagnostic Code 
5258, and in this case, the veteran has not indicated that 
his complaints of swelling have been frequent, and he has not 
actually complained of such swelling since 1997.  

Under the foregoing circumstances, the Board concludes that 
any current knee impairment is not manifest to a degree of 
disability that would warrant a 10 percent rating or more, 
and therefore, the veteran fails to meet the criteria for 
service connection for a bilateral knee disability as a 
manifestation of an undiagnosed illness.  Accordingly, his 
appeal in this regard is denied.  


Bilateral Shoulder Disability as a Manifestation of an 
Undiagnosed Illness

A review of the veteran's service medical records fails to 
disclose any on which are recorded complaints of shoulder 
problems.  These complaints first appear in the report of the 
April 1994 Gulf War Registry examination.  This report 
reflects that at that time, the veteran complained of muscle 
aches in his shoulder area.  X-rays revealed that a "small 
osteophyte is noted arising from the left acromion process.  
There may be mild narrowing involving right AC joint."  
Legible range of motion of the shoulders in degrees was 
recorded as follows:

				Right 			Left		Normal
Flexion			0-158			0-175		0-180
Extension			0-62			0-75		
Abduction			0-180			0-166		0-180
External rotation		0-56			0-69		0-90
Internal rotation							0-90

(The normal range of motion of the shoulder is set out at 
38 C.F.R. § 4.71, Plate I.)

The diagnosis entered in the Gulf War Registry report was 
shoulder arthralgia, and myalgias-cervical spine and shoulder 
area.  (The veteran had also complained of neck area aches.)

The evidence also shows that the veteran again was examined 
for VA purposes in August 1997.  The report from this 
examination showed that the veteran complained of weakness 
and pain in both arms, but not particularly in his shoulders.  
Range of motion of the shoulders, in degrees during this 
examination, was recorded as follows:

				Right 			Left
Flexion			to 175			to 175
Extension			to 40			to 40
Abduction			to 170			to 170
External Rotation		to 80			to 80
Internal Rotation		to 80			to 70

Other than tightness in the scapular and axillary area, the 
veteran did not have any discomfort, although there was mild 
tenderness at the right acromioclavicular joint area.  In 
addition, there was mild crepitations heard during range of 
motion of the left shoulder, but in any case muscle strength 
was noted to be normal.  

X-rays accomplished in connection with this examination 
revealed mild narrowing involving the glenohumeral and 
acromioclavicular joint spaces bilaterally.  The only 
diagnosis entered following this examination was degenerative 
joint disease of the left shoulder. 

The veteran was next examined for VA purposes in December 
1998.  This revealed that the veteran complained of pain in 
both shoulders.  Specifically, the veteran indicated that 
they felt 'tight and sore' on occasions.  Inspection revealed 
that the shoulders were symmetrical with full range of 
motion, but with pain at the extremes of abduction.  There 
was, however, no swelling, effusion or tenderness, and no 
crepitation with circumduction.  The veteran could also 
strongly abduct both arms from his side against resistance.  
X-rays taken in December 1998 were interpreted as revealing 
no osseous or articular abnormalities, although the examiner 
did indicate that there was a "type II acromium" with 
respect to the left shoulder.    

The diagnostic impression was: 

On physical and x-ray examination I can find no 
objective evidence of organic pathology to explain 
this patient's symptoms.

Subsequent records do not reflect any further complaints or 
findings relating to the shoulders.  

Based on the forgoing, there is reason to question whether 
the veteran continues to have any complaints or impairment 
relating to his shoulders.  Nevertheless, examinations that 
were conducted in 1994 and 1997 did reveal some complaints 
and limitation of motion of the shoulders.  Even assuming the 
presence of current disability, however, and assuming that 
this disability cannot be attributed to a know clinical 
diagnosis, such as degenerative joint disease, it remains a 
requirement that it be manifested by a degree of disability 
that is 10 percent or more.  

Under the most relevant criteria for evaluating shoulder 
impairment, a minimum 20 percent evaluation is assigned when 
there is limitation of motion of the arm to shoulder level.  
38 C.F.R. Part IV, Diagnostic Code 5201.  None of the 
evidence reflects that the veteran is so limited.  Likewise, 
to establish entitlement to a compensable evaluation under 
any other Diagnostic Code that contemplates shoulder 
impairment, it is necessary for the evidence to show 
ankylosis of the scapulohumeral articulation, or malunion of 
the humerus, or malunion or non-union of the clavicle or 
scapula.  (See Diagnostic Codes 5200, 5202, 5203.)  These 
conditions are not shown by the evidence of record.  

Since any current shoulder impairment is not manifested by a 
degree of disability that is 10 percent or more, the veteran 
fails to meet the criteria for service connection for a 
bilateral shoulder disability as a manifestation of an 
undiagnosed illness, and his appeal in this regard is denied.  


Bleeding Gums as a Manifestation of an Undiagnosed Illness

Regarding the veteran's claim concerning bleeding gums, the 
record reflects that this compliant was first recorded during 
the Gulf War Registry examination conducted in 1994.  At that 
time, however, his gums were not actually observed to be 
bleeding.  

In December 1998, the veteran underwent a dental screening.  
The report from this evaluation reflects that there was 
generalized bleeding upon periodontal probing, as well as 
generalized gingival erythema that followed the exact 
contours of the veterans maxillary removable partial denture, 
which the veteran apparently had for the past 15 years.  
These findings were attributed to poor oral hygiene and 
maintenance of the denture.  

Under the foregoing circumstances, it cannot be concluded 
that the veteran has experienced bleeding gums due to an 
unknown cause.  Relevant examination shows that the bleeding 
gums observed by medical personnel were caused by specific 
probing of them, or that the condition was otherwise 
attributed to the veteran's poor oral hygiene, and poor 
maintenance of his partial denture.  That being so, it cannot 
be concluded that this complaint is due to some undiagnosed 
condition, and it thus falls outside the purview of either 
38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  Accordingly, the 
veteran's claims for service connection for bleeding gums as 
manifestations of undiagnosed illnesses must be denied.  






ORDER

Service connection for hypertension is denied.  

Service connection for a deviated nasal septum is denied.  

Service connection for teeth problems is denied.  

Service connection for a bilateral elbow disorder as a 
manifestation of an undiagnosed illness is denied.  

Service connection for a bilateral knee disorder as a 
manifestation of an undiagnosed illness is denied.  

Service connection for a bilateral shoulder disorder as a 
manifestation of an undiagnosed illness is denied.

Service connection for bleeding gums as a manifestation of an 
undiagnosed illness is denied.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

